Interim Decision 401137

MATTER OF

OMEN

In Visa Petition Proceedings
A-10628'751

Decided by Board March 99, 1967
Where beneficiary and tier "huebtuid," natives and althea= of Chins, while in
the United States acquired petitioner, a native-born U.S. citizen, from his
natural parents in San Francisco, California at the time of his birth ; had his
birth registered, listing beneficiary as the blood mother; brought up petitioner
since infancy, taking him to China with them in 1032 (when he was under
age 7) where he continued to live with them until he returned to this country
in 1946, a valid adoption occurred tinder the applicable Chinese law of the
domicile of the adoptive parents when contracted in 1927 and such adoption
remained valid under the current Family Relations Law of the Civil Code of
the Republic of China and, therefore, is valid under the law of the State of
California ; hence, petitioner's visa petition according beneficiary status as his
mother is revalidated.
Os BERAYX or Penman: Sanford A. Peyser, Esquire
401 Broadway
New York, New York 10013
Jack Wasserman, Esquire
Warner Building
Washington, D.O. 20004
(Co-counsel)

The case comes forward pursuant to certification by the District
Director, New York District, of his decision dated March 1, 1967 finding that there was a valid adoption created according to Chinese law
which California would be compelled to recognize; holding that the
denial of the motion to approve the revalidation of the petition be set
aside; that the petition be revalidated.
The petitioner, a native-born citizen of the United States, born September 30, 1927, filed a visa petition on February 25, 1953 seeking preference quota status on behalf of his mother, a native and citizen of
China, born July 2, 1901. The petition was approved for second preference status under then existing law on April 17, 1953.
The case was last before us on April 12, 1966 on appeal from the
240

Interim Decision

#iirsir

denial on December 8, 1965 of the petitioner's motion to reopen the
proceedings subsequent to the denial of his request for revalidation of
the visa petition. A short summary of the prior action of this Board
and the present action of the District Director will be given at this
point. On January 11, 1955, the beneficiary executed an affidavit before
the American Consulate General of Hong Kong in which she stated
that she was not the natural mother of the petitioner but that she had
purchased the petitioner in San Francisco from his natural parents at
the time of his birth and had registered his birth there, listing herself
as the blood mother. (The beneficiary was actually the concubine of
her "husband" who was regarded by the petitioner as his natural
father.) They remained in the United States until 1933 when the
beneficiary accompanied his parents to China_ The record contains no

indication that any action was ever taken on the approved visa
petition.
On March 8, 1964, the petitioner requested that the approved petition be revalidated claiming that he had learned about July or August
1963 that he was an adopted child and that he had lived with the beneficiary both in the United States and China from his birth until 1946
when he returned to the United States. On August 19, 1965, the District Director denied the request for the reason that the beneficiary

was not of the relationship to the petitioner as specified in the approved
petition and that she was not entitled to a preference as the mother
of a citizen of the United States. Thereafter, the petitioner filed a
motion to reopen contending that the beneficiary should qualify under
sections 101(b) (1) and (b) (2) of the Immigration and Nationality
Act as an adopted mother under the law of China. This motion was
again denied by the District Director on December 8, 1965, holding
that the continued cohabitation of the "family" in China based upon a
fraudulent registration of the petitioner by the beneficiary and her
husband as an issue of their marriage prevented the true facts from
being known; that the Chinese Civil Code could not be utilized to condone a fraudulent adoption which was perpetrated in the United
States.
On appeal, this Board on April 12, 1966 held that the issue in the
case was whether or not the claimed relationship between the petitioner and the beneficiary constituted an adoption; that the record,
as it then stood, was insufficient evidence of such relationship; remanded the case to afford the petitioner an opportunity to introduce
evidence as to the existence of an adoption between the beneficiary and
the petitioner; and directed that the decision of the District Director
be certified to this Board.
The petitioner gave a sworn statement on August 15, 1966 and testi241

Interim Decision #1737
fled as to the relationship between himself and the beneficiary and
that he first became aware that his supposed parents were not his true
parents but were adopted parents in July or August 1963.
Evidence as to the Chinese law relating to adoptions was submitted
in a memorandum dated July 8, 1966 by Dr. Fu-shun Lin, Assistant
Professor of Chinese Law, Columbia University, New York City,
whose qualifications as an expert on Chinese law are conceded. This
memorandum is attached hereto and designated Apperuliz I and made
a part hereof. The memorandum sets out the law relating to adoption
applicable in Kwangtung in 1927 when the petitioner was adopted
and holds that (1) the adoption was valid between Chin Hing Shang
(Henry S. Chin), the petitioner, and his adopted mother, Chin Jan in
.1927; (2) the adoption was valid between the petitioner and his adoptive father, Yu Che Chin, in 1927 for the same reasons; (3) inasmuch
as the present adoption was valid under the applicable law of China in
1927, it remained valid after the coming into force of the Family
Relations Law of the Civil Code of the Republic of China on May 5,

1931 and that the requirement of an adoption in writing does not apply
to a case where the adopted child has been brought up by as a child
of the adopting parents since infancy (Article 1079) ; (4) The Treaty
of Peace, Friendship, and Commerce between China and the United
States, signed at Tientsin on June 19, 1858 does not contain any provision which may be considered as having prohibited or in any way
restricted an adoption of a child of United States citizenship by
Chinese adopting parents in the United States, the validity of which
is otherwise recognized by the laws of the United States and China,
respectively. Professor Fu shun Liu concludes that the adoption of
the petitioner by the adoptive parents in 1927 was valid under the
Chinese law applicable in that year in Kwangtung, China, the adopting
father's domicile at the time of the adoption in question; and it has
been valid since then and has remained so after the coming into force
of the current Family Relations Law of the Civil Code of the Republic
of China.
In answer to an inquiry by the District Director, the Chief Legal
Officer, Department of Social Welfare, Sacramento, California in a
letter dated February 3, 1967 in a reply which was generally inconclusive and equivocal, did however state that if all the local conditions
for a valid adoption in China were met, California would be compelled
by law to recognize the decree (Code of Civil Procedure, section 1915).
We conclude therefore that there was a valid adoption in this case
in 1927 either under the laws and regulations of the Great Ching
Empire or under the Chinese Civil Code, inasmuch as it appears the
petitioner returned to China with his adoptive parents in :1933 when
-

242

Interim Decision #1737
he was under seven years of age. Matter of Lau, 10 I. & N. Dec. 597.
The adoption, since it is valid under Chinese law, would be recognized
in California. The necessary relationship of adoptive child and adoptive parents has been established and the revalidation of visa petition
was proper. The question of the admissibility of the beneficiary under
the immigration laws is an issue that is not before us in these
proms
ORDER : It is ordered that the order of the District Director approving the visa petition be and the same is hereby affirmed.
APPENDIX I
I. The Chinese law relating to adoption applicable in Xwangtung in 1927.
The Chinese law relating to adoption applicable in entire China—
including Kwangtung Province—was that part of law contained in
Ta Ching Lit Li i.e., the Laws and Regulations of the Great Ching
Empire. Although Ta Ching Lu Li was a general code of laws enacted
during the reign of the Ching Dynasty, and the last version of it was
promulgated in the eighth year of T'ung Chih (1869), a substantial
part of that code was retained by the Republican Government to be
effective during the years 1912 through 1931, that is, from the beginning of the Republic to the coming into force of the Family Relations
Law of the Civil Code.
This revalidation was effected by the following decree issued by
the Provisional President of the Republic on March 11, 1912 (the
first year of the Republic) :
rending the enactment and promulgation of laws and regulations of the

Republic, all laws, regulations, and the Provisional Criminal Code effective in
the past shall be temporarily applied and observed, eicept for those provisions
thereof which are incompatible with the Republican State system and, there•
fore, should become invalid.'

The relevant provisions relating to adoption contained in Ta Ching
Lu Li may be summarized as following:
(1) There are two kinds of adoption with different legal implications: one Is
the adoption of somebody else's male child for the purpose of instituting him as
an heir of the adopting parents, and the other is the adoption of somebody else's
child, whether male or female, without intending to institute it as an heir of
the adopting parents.
(2) With regard to the first kind of adoption, the Lid Li provided a number
of restrictions. Among the important ones were that the child to be adopted
must be male and must come from the same kindred, and that, even from the
same kindred, the order of seniors and juniors in the generations of the family
must be maintained.
(The Legislative History
I See Yang, Yu-chiung, Olan-tat Chung•kuo Lffria BMA
of Modem ottina), shanghai, 1880, at p. 101.

243

Interim Decision. #1737
(3) With regard to the second kind of adoption, the Lit Li did not require
that the adopted child must be male or that he must come from the same kindred.
One may adopt a child under three years of age who was abandoned and let it
assume the surname of the adopting parents. If the child was not abandoned,
the consent of the natural parents was required, but no written form was
required.°

The above provisions of Ta Ching Li Li was persistently upheld by
the Supreme Court of the Republic in Peking (Ta Li Yuan) throughout the period between the beginning of the Republic and the coming
into force of the present Civil Code in 1931.
In a judgment rendered in 1915, the Supreme Court held that "Although one who has a natural-born child may not institute another person as his heir, to adopt another person as an adopted child (which
IS also called f tze) is not prohibited by the law." 2

A fortiori, one who does not have any natural-born child of his own
was allowed by the law to adopt another person as his adopted child,
even though the latter was of different surname, that is, from a different kindred.
In another judgment rendered on September 4, 1916, the S•preme
Court further held that "an abandoned child under three years of age
may assume the family name of his foster family," and that "if there
is no son in that family, it is allowed to institute it as an heir."'
IL Questions of law relevant to the present case.

(1) Was there a valid adoption of Chin Hing Shang (Henry S.
Chin) by Chin Jan in 1927?
Chin Hing Shang was adopted by Chin Jan and her htsband, Yu
Shea Chin, as their adopted son shortly after he was born in 1927. Since
the present adoption was of the second kind mentioned above, i.e., one
without intended for instituting him as au heir, there is no question
that it was allowed by the Chinese law applicable in Kwangtung in

1927, as described above. Moreover, under the decision of the Supreme
Court of Peking of September 4, 1916, referred to above, the present
See the English translation of Ta Ching 141 Li in Jamieson, George, Chinese

Family and a onanercial Law, Shanghai, Kelly & Walsh, 1921, at pp. 13-15. Also

in China Review (Hong Kong), Vol. 8 (1879-1880), pp. 195-96. See also Valk,
M. H. van der, An Outline of Modern Chinese Family Law, Peking, Henri Vetch,
1939, at pp. 133-38.
See Kno, Wei (ed.), Ta-li✓yuan Pan-chilch Olettatt-ahu (Collection of Decisions of the Supreme Court), from the let to the 18th Year of the Republic of
China, Shanghai, 1938, at p. 244. Judgment No. 1971, 4th Year of the Republic.
4 See Valk, M. H. Tau der (transl.), Interpretations of the Supreme Court at
Peking, Years 1915 and 1916, Sinological Institute, Faculty of Arts, University of
Indonesia, Batavia, 1949, at p. 289. Judgment No. Tung 485.

244

Interim Decision #1737
adoption would also be valid even though it were intended for instituting Chin Hing Shang as an heir of Yu Shea Chin and Chin Jan.
Aisuming that Chin Hing Shang was "abandoned" by his natural
parents shortly after his birth and was adopted by the adopting parents, the adoption would be completely valid under the Chinese law
described above. On the other hand, assuming that Chin Hing Shang
was not "abandoned" and, theiefore, the consent of the natural parents
was required, the adoption would still be valid because no written
document or any other formality was required by the law.
Nor was it required by the law that the adopting mother must be
the principal or the sole wife of the adopting father for the adoption
to be valid between her and the adopted child.
The answer to the above question is, therefore, that the adoption was
valid 'between Chin }ling Shang (Henry S. Chin) and his adopted
mother Chin Jan in 1927.
(2) Was there a valid adoption of Chin Hing Shang by Yu Shea
Chin in 19271
-The present adoption was valid between Chin Hing Shang and his
adopted father Yu Shee Chin in 1927 for the same reasons stated
above,
(8) •Was there a valid •adoption of Chin Hing Shang by Yu Shea
Chin and Chin Jan under the Chinese law upon and after the arrival
of Yu Shee Chin and Chin Jan .and the children in Hong Kong and
Canton in 1938, in view of the continued custodial relationship?
Inasmuch as the present adoption was valid under the applicable
law of the time of adoption (i.e., 1927), it remained valid after the
coming into force of the Family Relations Law of the Civil Code of
the Republioof China on May 5, 1981.
This is especially so as in Art. 11 of the Enforcement Law of the
Family Relations Law of the Civil Code it was specifically provided
that "Adoption relationship [including the simple adoption and the
institution of an heir], even having taken place prior to the coming
into force of the Family Relations Law of the Civil Code, shall have
the effects provided for by the Family Relations Law of the Civil
Code after the coming into force of the said Law."
The provisions of the Family Relations Law of the Civil Code relating to adoption are Arts. 1072-1088. The prohibition of adopting
a child of different surname to become an heir of the adopting parents
was abolished, and one may adopt any person, whether of the same
kindred or not, as his adopted child, as far as he has complied with the
requirements set forth in the above provisions (Arts. 10T4-1076).
Among others, the law provides that an adopted child should take the
surname. of the adopting parents, and that except for otherwise pro245

Interim Decision #1737
vided by the law, the relations between the adopted child and the
adopting parents are the same as those which exist between the parents
and their natural-born children (Arts. 1077 and 1078). While in principle an adoption must be effected in writing, this does not apply to a
case where the adopted child has been brought up as a child of the
adopting parents since infancy (Art. 1079). 5
(4) Did the Treaty of Peace, Friendship, and Commerce between
China and the United States, signed at Tientsin on June 18, 1858 prevent a valid adoption of Chin Ring Shang by Yu Shee Chin and
Chin Jan under Chinese law I
An examination of the above treaty shows that the treaty does not
contain any provision which may be considered as having prohibited
or in any way restricted an adoption of a child of U.S. citizenship
by Chinese adopting parents in the United States, the validity of
which is otherwise recognized by the laws of the United States and
China respectively.
ILL Conclusion

From the above observations and for the reasons mentioned above,
I, as an expert on Chinese law, am of the opinion that the adoption
of Chin Ring Shang (Henry S. Chin) by Yu Shee Chin and Chin Jan
in 1927 was valid under the Chinese law applicable in that year in

Kwangtung, China—the adopting father's domicile at the time of the
adoption in question. It has been valid since then and has remained so
after the coming into force of the current Family Relations Law of
the Civil Code of the Republic of China.
July 8, 1966

New York, N.Y.
Fu-sumq Lur,
Assistant Professor of
OrAinese Law,
Columbia University.
'For an English translation of the Civil Code of the Repnblic of China, see
Law Revision Planning Group (trawl.), Laws of the Republic of China, let ser.,
Taipei, China Printing Co., 1961. The section relating to "Relations between
parents and children" in pp. 819-24, and the Enforcement Law in pp. 384-87.

